Citation Nr: 1748172	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  04-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected diabetes mellitus type II. 

5.  Entitlement to service connection for squamous cell carcinoma.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003. 

8.  Entitlement to an initial compensable rating for diabetic nephropathy for the period prior to December 2, 2014.

9.  Entitlement to an initial rating in excess of 30 percent for the period since December 2, 2014 for diabetic nephropathy.

10.  Entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran provided testimony at hearings conducted before the personnel at the RO in May 2006 and October 2007.  Transcripts from both hearings have been associated with the Veteran's VA claims folder. 

The record reflects the Veteran submitted motions to have his case advanced on the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  However, these motions were denied in June 2010 and again in October 2016.

In a September 2010 decision, the Board granted a 10 percent rating for left elbow scar, shell fragment wound residuals, denied a rating in excess of 10 percent for shell fragment wound residuals, right thigh, denied a rating in excess of 10 percent for shell fragment wound residuals, left thigh, and denied a compensable rating for the Veteran's diabetic neuropathy.

The September 2010 decision also remanded the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD, service connection for hypertension, service connection for CAD and entitlement to a TDIU.  

The Veteran appealed the Board's September 2010 decision to the Court.  In an May 2012 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision only as to the denial of an evaluation in excess of 10 percent for the left elbow scar, and the claims for higher evaluations for the shell fragment wound residuals, right thigh; shell fragment wound residuals, left thigh; and diabetic neuropathy.  

Per the September 2010 Board decision, the RO, in a September 2010 rating decision, implemented higher disability rating of 10 percent for left elbow scar, shell fragment wound residuals, effective May 19, 2003.  

In a June 2013 decision, the Board granted service connection for hypertension; granted a separate 10 percent disability rating for associated scar for shell fragment wound residuals of the left and right thigh; denied entitlement to a rating in excess of 10 percent for shell fragment wound residuals, right thigh and left thigh, denied entitlement to an initial compensable rating for diabetic nephropathy; and remanded the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to an initial compensable rating for service connection for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema, entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003 and entitlement to a TDIU.

The Veteran appealed the Board's June 2013 decision to the Court.  In a February 2014 Order pursuant to a JMPR filed by the Veteran and the Secretary, the Court vacated and remanded the Board's decision only as to the denial of an evaluation in excess of 10 percent for the shell fragment wound residuals, right thigh; shell fragment wound residuals, left thigh; and denial of an initial compensable rating for diabetic neuropathy.  

In August 2014 the Board, in part, remanded the issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for CAD, to include as secondary to service-connected diabetes mellitus type II; entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema; entitlement to an initial compensable rating for hypertension; entitlement to an initial compensable rating for diabetic nephropathy; and entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003 for additional development.

In an August 2015 rating decision, the RO denied service connection for a squamous cell carcinoma disability.

In a December 2015 rating decision, the RO, in part increased the Veteran's diabetic nephropathy disability to an initial 30 percent rating, effective December 2, 2014.  

The Board notes that since the increase to 30 percent for the diabetic nephropathy disability did not constitute a full grant of the benefits sought, the issue of entitlement to an initial rating in excess of 30 percent for the period since December 2, 2014 for a diabetic nephropathy disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a February 2016 rating decision, the RO denied service connection for a prostate disability.  The Board notes that in the February 2016 rating decision, the RO denied the Veteran's claim for service connection for a prostate disability without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that in its July 2016 Supplemental Statement of the Case (SSOC), the RO included the issue of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.  However, the Board notes that this issue has never been appealed by the Veteran.  As a result, the Board does not currently have jurisdiction over this matter.

The issues of entitlement to an acquired psychiatric disability to include PTSD, entitlement to service connection for a prostate disability, entitlement to service connection for CAD, entitlement to service connection for squamous cell carcinoma, entitlement to an initial compensable rating for hypertension, entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema, entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals since May 19, 2003, entitlement to an initial compensable rating for diabetic nephropathy for the period prior to December 2, 2014 and entitlement to an initial rating in excess of 30 percent for the period since December 2, 2014 for diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2011 rating decision, the RO confirmed and continued the denial of service connection for a prostate disability. 

2.  Evidence received since the November 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a prostate disability.


CONCLUSIONS OF LAW

1.  The November 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.113 (2016).

2.  New and material evidence has been received since the November 2011 denial, and the claim of entitlement to service connection for a prostate disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran filed a claim for service connection for a prostate disability which was denied in a September 2008 rating decision on the basis that the evidence failed to show that the Veteran's prostate disability was related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the September 2008 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a prostate disability in April 2011. 

In a November 2011 rating decision, the RO confirmed and continued the denial of service connection for a prostate disability.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the November 2011 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a prostate disability in October 2015. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the November 2011 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the November 2011 rating decision includes a September 2013 correspondence from a private physician who noted that the Veteran had been exposed to Agent Orange while serving in Vietnam.  The physician also indicated that the Veteran had a current diagnosis of benign prostate hypertrophy.

The prior denial of service connection for a prostate disability was based on a lack of evidence that there was a relationship between the Veteran's prostate and his service.  The private physician's September 2013 correspondence indicated that the Veteran had a current diagnosis of benign prostate hypertrophy and that his record demonstrated that he had served in Vietnam and had been exposed to Agent Orange.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a prostate disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a prostate disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

The Board notes that since the last statement of the case (SOC) in July 2016 for service connection for a prostate disability, the last SSOC in June 2016 for the issues of entitlement to an acquired psychiatric disability to include PTSD, entitlement to service connection for CAD, entitlement to an initial compensable rating for bilateral nonproliferative diabetic retinopathy and bilateral clinically significant macular edema and entitlement to a rating in excess of 10 percent for left elbow scar, shell fragment wound residuals; the last SOC in December 2015 for entitlement to service connection for squamous cell carcinoma; the last SOC in November 2015 for the issue of an initial compensable rating for hypertension; and the August 2014 Board remand for the issue of entitlement to a higher rating for diabetic neuropathy; additional evidence has been added to the claims file.  Notably, the Veteran explicitly declined to waive initial AOJ consideration of this evidence in a May 2017 submission.  The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

As such, the Board has no recourse but to remand the case for initial consideration of the additional evidence.  Id.  

Regarding the Veteran's claim for entitlement to a psychiatric disability other than PTSD, as noted above, in August 2014, the Board remanded the Veteran's claims for entitlement to service connection for PTSD for additional development.  Specifically, the Board instructed the AOJ to provide the Veteran with a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The examiner was to specifically determine whether the Veteran had an acquired psychiatric disability that was caused or aggravated by a service-connected disability, to include diabetes mellitus.

Per the August 2014 Board instructions, the Veteran underwent a VA examination in November 2015.  The VA examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis under DSM, Fifth Edition (DSM-5).  In addition, the examiner opined that the Veteran had a diagnosis of major depression which was not related to, or secondary to, or aggravated by his military service or a service-connected condition or diabetes mellitus.

However, the examiner's finding that the Veteran does not meet the criteria for PTSD under DSM-5 is insufficient in this case because the Veteran's appeal was certified to the Board in December 2009, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  

Therefore, the file should be forwarded to the VA examiner who conducted the November 2015 VA examination, if available, to obtain an addendum medical opinion to determine the Veteran's diagnosis under DSM-IV.

Regarding the Veteran's prostate and squamous cell carcinoma disability claims, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include benign prostate hypertrophy and squamous cell carcinoma, for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The Board notes, however, that although benign prostate hypertrophy and squamous cell carcinoma have not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide exposure, it must still be determined whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The record reflects that the Veteran underwent VA examinations in November 2011 and February 2016 for a prostate disability.  However, on these examinations no opinions were provided regarding the etiology of his prostate disability.  

The record also reflects that while he has a current diagnosis of squamous cell carcinoma, the Veteran has yet to undergo a VA examination for his claimed squamous cell carcinoma disability during this appeal.  

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-are needed to resolve the claims for entitlement to service connection for a prostate disability and a squamous cell carcinoma disability, to include as secondary to herbicide exposure.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2016), 38 C.F.R. § 3.159(c) (4) (i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for his claimed acquired psychiatric disorder to include PTSD disability in November 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an examination is necessary, such examination should be scheduled.  

The examiner should determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD.  

If PTSD under DSM-IV is diagnosed, the examiner shall indicate whether such is due to the Veteran's fear of hostile military or terrorist activity during service.  The examiner should also identify the specific events that are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for VA examinations to determine the etiology of the claimed prostate and squamous cell carcinoma disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After the record review and examination of the Veteran, the VA examiner should determine whether it at least as likely as not that the Veteran's prostate and squamous cell carcinoma disabilities were either incurred in, or are otherwise related to, the Veteran's active duty service, to include his conceded herbicide exposure.

The examiner should specifically note that service connection can be established on a direct basis for diseases, such as benign prostate hypertrophy and squamous cell carcinoma even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


